Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 1of17

COST, INC.
SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION TERM CREDIT FACILITY
TERM SHEET
Dated as of February 24, 2020

This term sheet (the “Term Sheet”) and the Orders (as defined below) authorizing the Debtors to incur
credit pursuant to this Term Sheet reflect the terms of the proposed debtor-in-possession financing (the
“DIP Facility”) and related accommodations. The DIP Lender’s commitment to provide the DIP Facility
is subject to (a) entry and effectiveness of the Orders and (b) the conditions set forth herein and in the
Orders.

TERMS OF DIP FACILITY AND ADEQUATE PROTECTION

In the event that Cosi, Inc. and certain of its direct and indirect subsidiaries determine to file a petition for
relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) for the purpose of,
among other objectives, confirming a Chapter 11 plan of reorganization (a “Chapter 1] Plan”), the
following describes the terms of a DIP Facility to be used to fund working capital during the pendency of
the Chapter 11 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”).

The terms and conditions for the extension of credit described in this Term Sheet are dependent upon,
among other things, authorization and approval by the Bankruptcy Court. The terms and conditions with
respect to such commitments are mutually dependent on each other, and the DIP Lender shall not be
obligated to extend credit unless, among other conditions, approval by the Bankruptcy Court is obtained
with respect to such terms and conditions as a whole.

Borrower: Cosi, Inc. (the “Parent Borrower”), Hearthstone Partners LLC, Hearthstone
Associates, LLC, Xando Cosi Maryland, Inc., Cosi Sandwich Bar, Inc., Cosi
Franchise Holdings LLC, Cosi Restaurant Holdings LLC, each in their
respective capacities as a debtor and debtor-in-possession in jointly
administered Chapter 11 Cases under the Bankruptcy Code in the Bankruptcy
Court (collectively, the “Debtors”), and all other subsidiaries of the Parent
Borrower (collectively, the “Borrower”).

DIP Lender: Lion Fund, LP (the “DIP Lender”) shall, subject to the satisfaction of all
conditions set forth herein and in the Orders, provide commitments for 100%
of the DIP Facility.

(A) That certain Exit Credit Agreement dated as of May 10, 2017 (as

Existing amended, restated, modified or supplemented from time to time, the “Exit
Secured Credit Agreement”) by and among the Parent Borrower and LIMAB LLC as
Indebtedness: Agent (the “Existing Lender Agent”) for the several institutions party thereto

(in their respective capacities as such, the “Existing Lenders”); (B) those
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 2 of 17

Interim Order:

Final Order:

DIP Facility:

certain “Subordinated DIP Rollup/Exit Promissory Notes” dated as of May
10, 2017 in the aggregate original outstanding principal amount of $6,678,459
(the “Subordinated Secured Notes”); and (C) that certain Bridge Priority
Credit Agreement, dated as of January 16, 2020 (the “Bridge Credit
Agreement”) in the aggregate outstanding principal amount of [$1,200,000],
by and among the Parent Borrower and the Existing Lenders. Collectively,
the Exit Credit Agreement, the Subordinated Secured Notes and the Bridge
Credit Agreement are referred to herein as the “Existing Secured Credit
Facilities”. The Existing Lender Agent, the Existing Lenders and the holders
of the Subordinated Secured Notes shall consent to the terms of the DIP
Facility reflected in this Term Sheet, including the priming of the liens
securing the Existing Secured Credit Facilities contemplated below, it being
understood that nothing in this term sheet shall constitute the consent of the
Existing Lender Agent, the Existing Lenders and the holders of the
Subordinated Secured Notes to any other debtor-in-possession or other
financing facility except for the DIP Facility under this Term Sheet.

An order of the Bankruptcy Court shall have been entered approving the DIP
Facility, and authorizing the Debtors to incur the Interim Order Date Term
Loan (as defined below), which order shall be subject to the written approval
as to form and content. by each of DIP Lender and the Existing Lender Agent
in its sole and absolute discretion (the “Interim Order”).

A final order of the Bankruptcy Court approving the DIP Facility, which
order shall be subject to the written approval as to form and content by each
of DIP Lender and the Existing Lender Agent in its sole and absolute
discretion (the “Final Order,” and together with the Interim Order, the
“Orders”).

e A senior secured priming superpriority debtor-in-possession credit
facility in a maximum principal amount of $3,000,000 (the “Total
Commitment”) that will consist of:

(i) A term loan commitment in a maximum principal amount of
$1,250,000 (the “Interim Order Term Loan Commitment”) shall be
available upon entry of the Interim Order (the date of such entry, the
“Interim Order Date”). On the Interim Order Date, DIP Lender will make
a single extension of credit (all extensions of credit under the DIP Facility
are referred to herein as an “Advance’’) to the Borrower in the amount of
the Interim Order Term Loan Commitment (such Advance, the “Interim
Order Date Term Loan”).

(ii) A term loan commitment in a maximum principal amount of
$1,750,000 (the “Final Order Term Loan Commitment”) shall be
available upon entry of the Final Order in three Advances to the
Borrower, with the first Advance to be made in the amount of $750,000
on or before the date that is two (2) business days after entry of the Final
Order, the second Advance to be made in the amount of $500,000 on or
before May 31, 2020, and the third Advance to be made in the amount of
$500,000 on or before August 15, 2020.

e In order to request an Advance under the Final Order Term Loan
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 3 of 17

Use of Proceeds:

Commitment, Borrower shall provide DIP Lender with a Borrowing
Request (as defined below) at least three (3) business days in advance of
the requested funding date. The making of an Advance under the Final
Order Term Loan Commitment shall be subject to DIP Lender’s sole,
reasonable determination that the conditions to borrowing hereunder have
been satisfied.

All Advances shall be subject to the terms and conditions set forth herein
and in the Orders, and shall be in compliance with the Approved Budget
(as defined below). The Borrower may not repay the Advances in whole
or in part until the Maturity Date (as defined below). The Advances may,
at the option of DIP Lender, be evidenced by a promissory note in form
and substance satisfactory to DIP Lender in its sole and absolute
discretion (each, a “Note”) and upon the request of DIP Lender, Borrower
shall execute and deliver a Note(s) to DIP Lender. Each Advance shall
be made by wire transfer of immediately available funds to a post-petition
debtor-in-possession deposit account of Borrower which shall be deemed,
pursuant to each of the Orders, subject to the “control” of the DIP Lender
as that term is defined under the Uniform Commercial Code as enacted in
the state of the depositary bank’s jurisdiction.

The Approved Budget shall be a cash flow budget and shall be in form
and substance consistent with the budget attached hereto as Exhibit 1,
with adjustments thereto reflecting differences in the timing of receipts
and disbursements resulting from the actual commencement date of the
Chapter 11 Cases (the “Petition Date”) and the date such disbursements
are approved by the Court (if approval is necessary), or such other
adjustments as may otherwise be approved by DIP Lender in writing in
its sole and absolute discretion.

This Term Sheet and all instruments, agreements and documents that may
be executed or delivered at any time in connection with the DIP Facility
shall be referred to collectively as the “DIP Loan Documents.”

The Debtors shall use a cash management system that is the same as or
substantially similar to its prepetition cash management system. Any
material changes from such prepetition cash management system must be
acceptable to, and approved in writing by, the DIP Lender in its sole and
absolute discretion.

The date on which the Interim Order Date Term Loan is funded is
referred to as the “Closing Date.”

The Advances will be used solely for (a) working capital and general
corporate expenditures of the Debtors in accordance with the Approved
Budget, (b) Bankruptcy Court approved professional fees and other
administrative expenses arising in the Chapter 11 Cases in accordance with
the Approved Budget, and (c) interest and reasonable fees and expenses
(including professional fees) due under the DIP Loan Documents and
incurred by the DIP Lender as provided by this Term Sheet, the DIP Loan
Documents, or the Orders (in each case, whether or not such amounts are
reflected in the Approved Budget).

The Debtors’ use of all cash (whether or not from Advances) shall be subject
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 4 of 17

Security and
Superpriority:

to a weekly budget for the 13-week period commencing on the Petition Date
and ending on June 1, 2020, in form and substance acceptable to, and
approved in writing by, each of DIP Lender and the Existing Lender Agent in
its sole and absolute discretion (the “Approved Budget”).

None of the Advances and no Cash Collateral (defined below) shall be used
in connection with the investigation (including discovery proceedings),
initiation or prosecution of any claims, causes of action, adversary
proceedings, contested matters or other litigation against the DIP Lender.

None of the Advances and no Cash Collateral shall be used in connection
with the investigation (including discovery proceedings), initiation or
prosecution of any claims, causes of action, adversary proceedings, contested
matters or other litigation against the Existing Lenders, except up to the
amount of $25,000 for an investigation (including any related discovery
proceedings) by a specified party in interest (other than the Debtors) in
connection with the validity and perfection of the liens granted under the
Existing Secured Credit Facilities, as set forth in the Orders.

The DIP Facility and all other obligations of the Debtors to the DIP Lender
under or in connection with this Term Sheet, the DIP Loan Documents, or the
Orders (collectively, the “DIP Obligations”), shall be:

(i) pursuant to section 364(c)(1) of the Bankruptcy Code, entitled to
superpriority claim status in the Chapter 11 Cases with priority
over any and all administrative expenses, whether heretofore or
hereafter incurred (including after any conversion of any of the
Chapter 11 Cases to a case under chapter 7), of the kind specified
in sections 503(b) or 507(b) of the Bankruptcy Code and, subject
to entry of the Final Order, (but in all cases subject to the Carve-
Out);

qi) pursuant to section 364(c)(2) of the Bankruptcy Code, secured by
a perfected first-priority lien on the DIP Collateral (as defined
below) to the extent that such collateral is not subject to valid,
perfected and non-avoidable liens as of the Petition Date (but in
all cases subject to the Carve-Out);

(iii) pursuant to section 364(c)(3) of the Bankruptcy Code, secured by
a perfected second-priority lien on the DIP Collateral to the
extent that such collateral is either (x) subject to a valid, perfected
and non-avoidable first-priority lien in favor of third parties not
affiliated with the Debtors (other than a first-priority lien under
the Existing Secured Credit Facilities) in existence as of the
Petition Date, or (y) subject to a valid and non-avoidable first-
priority lien in favor of third parties not affiliated with the
Debtors (other than a first-priority lien under the Existing
Secured Credit Facilities) in existence as of the Petition Date that
is perfected subsequent to such date to the extent permitted by
section 546(b) of the Bankruptcy Code (but in all cases subject to
the Carve-Out); and

(iv) pursuant to section 364(d) of the Bankruptcy Code, secured by a
perfected first-priority, priming and senior security interest and
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 5of17

lien granted to the DIP Lender (the “Priming DIP Liens,” and
together with the liens described in clauses (ii) and (iii) above,
the “DIP Liens”) in and on all the DIP Collateral to the extent
that such collateral is subject to a first-priority lien under the
Existing Secured Credit Facilities in existence as of the Petition
Date (but in all cases subject to the Carve-Out). All existing
liens, rights and interests granted to or for the benefit of the
Existing Lenders, and all liens pari passu with, or subordinate
thereto, in existence as of the Petition Date, shall be primed and
made subject to and subordinate to the Priming DIP Liens (but in
all cases subject to the Carve-Out).

The DIP Liens shall not be subject to being treated pari passu with, or
subordinated to, any other liens or security interests (whether currently
existing or hereafter created), subject in each case only to (x) any first-priority
liens in existence as of the Petition Date (other than a first-priority lien under
the Existing Secured Credit Facilities) and (y) permitted exceptions to be
expressly agreed upon in writing by the DIP Lender in its sole and absolute
discretion (collectively, the “Permitted Liens”).

All DIP Liens, and all liens authorized and granted as adequate protection as
described below and approved by the Bankruptcy Court, shall be deemed
effective and perfected for all purposes pursuant to the Orders as of the
Petition Date, and no further filing (including the filing of any UCC financing
statement, any filing in the U.S. Patent and Trademark Office, any filing in
the U.S. Copyright Office, or any filing in any other U.S. or foreign office or
registry), recordation, possession, notice or act will be required to effect such
perfection.

The term “Carve-Out” means, collectively: (i) unpaid fees and expenses
required to be paid by the Debtors to the Clerk of the Bankruptcy Court and
to the Office of the United States Trustee under 28 U.S.C. § 1930(a)(6); (ii)
reasonable fees and expenses incurred by a trustee under section 726(b) of the
Bankruptcy Code in an amount not to exceed $25,000; (iii) to the extent
allowed at any time and only up to the cumulative amounts for each such
professional set forth in the Approved Budget (and only if the retention of
such professional has been approved pursuant to a final order of the
Bankruptcy Court), accrued and unpaid (net of any pre-petition retainers)
reasonable fees, disbursements, costs, and expenses incurred at any time
before or on the first business day following delivery by the DIP Lender of a
Carve Out Trigger Notice (as defined below) by any professionals retained by
the Debtors or any official committee of unsecured creditors (the
“Committee”), whether allowed by the Bankruptcy Court prior to or after
delivery of a Carve Out Trigger Notice (collectively, the “Professional
Fees”); and (iv) after the first business day following delivery by the DIP
Lender of the Carve Out Trigger Notice, to the extent allowed at any time,
Professional Fees incurred after such date in an aggregate amount not to
exceed $100,000 (the amount set forth in this clause (iv) being the “Post-
Carve Out Trigger Notice Cap”).

For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a
written notice delivered by the DIP Lender (which delivery shall be made via
electronic mail and overnight delivery) to the Debtors and their counsel, the

+
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 6 of 17

Maturity Date:

Interest Rates:

United States Trustee, and lead counsel to any Committee, which notice may
only be delivered following the occurrence and during the continuance of an
Event of Default (as defined below), or following the occurrence of the
Maturity Date, and stating that the Post-Carve Out Trigger Notice Cap has
been invoked.

For the avoidance of doubt, to the extent that Advances are made under the
DIP Facility on account of Professional Fees set forth in the Approved
Budget, such Advances shall be deemed to correspondingly reduce the Carve-
Out, whether or not such funds are disbursed to or for the benefit of such
professionals. The Debtors and the DIP Lender shall agree on mutually
satisfactory arrangements to reserve Advances made on account of the Carve-
Out for Professional Fees pending approval of the Bankruptcy Court to
disburse such amounts to the beneficiaries of the Carve-Out.

For the avoidance of doubt and notwithstanding anything to the contrary
herein or elsewhere, the Carve-Out shall be senior to al] claims and liens,
including DIP Liens, as well as any adequate protection liens and claims
described herein.

The DIP Facility shall mature, and all unpaid principal, interest, fees, costs,
and expenses shall be immediately due and payable, on the earliest to occur
of (a) the 10-month anniversary of the Interim Order Date (the “Outside
Date”), (b) 30 days after the Petition Date if the Final Order has not been
entered by that date, (c) the effective date of a Chapter 11 Plan that has been
confirmed by an order of the Bankruptcy Court, (d) acceleration of the DIP
Obligations due to the occurrence of an Event of Default (subject to any right
to cure, if such Event of Default provides for a cure period and is capable of
cure), (e) the appointment of a Chapter 11 trustee or an examiner with
expanded powers in any of the Chapter 11 Cases, (f) the conversion of any of
the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code, and
(g) the dismissal of any of the Chapter 11 Cases. The date on which the
earliest of clauses (a) through (g) occurs is referred to as the “Maturity Date.”

On the Maturity Date, the DIP Facility shall be deemed terminated and the
DIP Lender shall have no further obligation to provide financing pursuant to
the DIP Facility, the Orders or any DIP Loan Documents, other than to fund
any then outstanding Carve-Out. All unpaid principal, interest, fees, costs
and expenses under the DIP Facility shall be due and payable in full on the
Maturity Date, whether at maturity, upon acceleration or otherwise.

Any confirmation order entered in the Chapter 11 Cases shall not discharge or
otherwise affect in any way any of the joint and several obligations of the
Borrower under the DIP Facility, the Orders or the DIP Loan Documents,
other than after the payment in full in cash of all obligations under the DIP
Facility, the Orders and the DIP Loan Documents on or before the effective
date of a plan of reorganization and the termination of the Total Commitment.

12.0% of the Advances, payable, in arrears, on the Maturity Date. At all
times (i) following the Maturity Date or (ii) while any Event of Default exists,
unpaid principal, interest and other amounts shall bear interest at a rate per
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 7 of 17

DIP Fees:

DIP Collateral:

Initial Conditions
Precedent:

annum equal to 2% in excess of the foregoing interest rate.

DIP Lender shall receive both: (a) a facility fee equal to 3.00% of the Total
Commitment, which shall be deemed fully earned on the Closing Date and
payable on the Maturity Date; and (b) an exit fee equal to 3.00% of the Total
Commitment payable on the Maturity Date.

“DIP Collateral” means, collectively, all now owned or hereafter acquired
assets and property of each Debtor and its respective chapter 11 estate,
whether real or personal, tangible or intangible, existing or after-acquired, and
any and all proceeds therefrom, including, without limiting the generality of
the foregoing, all cash, accounts, accounts receivable, commercial tort claims,
general intangibles, payment intangibles, all intellectual property, inventory,
equipment, real estate, documents, instruments, deposit accounts, tax refunds,
contract rights, chattel paper, investment property, letters of credit and letter-
of-credit rights, money, fixtures, leasehold interest, all intercompany claims,
any and all proceeds arising from insurance policies (including, without
limitation, policies for the benefit of directors and officers of the Debtors) all
claims and causes of action of the Debtors or their respective estates in the
Chapter 11 Cases, and any and all proceeds, profits, and products therefrom,
supporting obligations therefor and accessions thereto, subject to entry of the
Final Order, and the equity interests of each direct and indirect subsidiary of
Parent Borrower, which “DIP Collateral,” for the avoidance of doubt, shall
include, without limiting the generality of the foregoing, all assets of any
Debtor that are secured pursuant to the Existing Secured Credit Facilities.

The making of the Interim Order Date Term Loan is subject to the satisfaction
of the following, conditions precedent:

e DIP Lender’s satisfaction with, in its sole and absolute discretion, and
the approval by the Bankruptcy Court of, the DIP Facility, any DIP
Loan Documents and the transactions contemplated thereby,
including, without limitation, the superpriority of, and the Priming
DIP Liens and other DIP Liens to be granted to secure, the DIP
Facility (all such approvals to be evidenced by the entry of one or
more orders of the Bankruptcy Court satisfactory to each of DIP
Lender and the Existing Lender Agent in its sole and absolute
discretion (including approval of DIP Lender’s fees, costs and
expenses as provided for in this Term Sheet));

e the entry of the Interim Order, in form and content satisfactory to
each of DIP Lender and the Existing Lender Agent in its sole and
absolute discretion, within five (5) business days after the Petition
Date;

e absence of (i) a default or Event of Default under the DIP Facility and
(ii) any binding applicable law, regulation, ruling, judgment, order,
injunction or other restraint that restrains, prevents, prohibits, restricts
or imposes materially adverse conditions upon the Borrower, the DIP
Facility (and the funding thereof) or the transactions contemplated by
this Term Sheet or the DIP Loan Documents;
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 8 of 17

all substantive “first day” motions and proposed orders shall be
reasonably acceptable to DIP Lender, as evidenced by its written
approval;

payment of (i) all costs and expenses required to be paid under the
heading “Expenses” below on the Closing Date and (ii) all fees
provided for hereunder or under the DIP Loan Documents or the
Interim Order that are due and payable on the Closing Date; and

accuracy of those representations and warranties that, pursuant to the
Orders or the DIP Loan Documents, are either (a) expressly
incorporated under the DIP Facility by reference to the Existing
Secured Credit Facilities, or (b) expressly set forth in the Orders or
the DIP Loan Documents, in each case in all material respects (except
to the extent such representation or warranty is already qualified by
any time of materiality, in which case, in all respects).

Conditions Precedent The obligation to fund Advances after the Closing Date shall be subject to the
following conditions precedent:

to Advances After the

Closing Date:

Representations and
Warranties:

receipt by the DIP Lender of a borrowing request which shall (1) be
irrevocable, (2) be in writing and signed by a senior officer of the
Borrower, (3) be in compliance with the Approved Budget, (4)
include the amount requested to be borrowed and the requested
timing of such borrowing, and (5) state that no Event of Default has
occurred or is reasonably likely to occur with the passage of time (a

“Borrowing Request”);
absence of a default or Event of Default under the DIP Facility;

accuracy of those representations and warranties that are expressly set
forth in the Orders or the DIP Loan Documents, in each case in all
material respects (except to the extent such representation or warranty
is already qualified by any time of materiality, in which case, in all
respects);

since the Petition Date no material adverse change in the operations,
business, properties or financial condition of the Borrower, taken as a
whole (other than by virtue of the commencement of the Chapter 11
Cases and the events and conditions related and/or leading up to such
commencement) shall have occurred; and

such Advance complies with the Approved Budget;

The Orders or the DIP Loan Documents shall specify those representations
and warranties made by the Borrower under the Existing Secured Credit
Facilities that shall apply to the DIP Facility, in each instance modified as
necessary to reflect the commencement of the Chapter 11 Cases. The Orders
or the DIP Loan Documents may also contain such other representations and
warranties as DIP Lender shall require in connection with the DIP Facility.

In addition, Debtors agree with the DIP Lender that, until the Maturity Date
has occurred, the Debtors will perform or cause to be performed the
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 9 of 17

obligations set forth below.

Information Covenants:

(a)

(b)

Chapter _11 Cases Filings. The Debtors shall deliver to DIP Lender
and the Existing Lender Agent promptly after the same is available
for review (but in any event reasonably in advance of the filing
thereof), copies of all material pleadings, motions, applications,
judicial information, and other documents and all financial
information to be filed by or on behalf of any Debtor with the
Bankruptcy Court in the Chapter 11 Cases, and any financial reports
to be distributed by or on behalf of any Debtor to any Committee
appointed in the Chapter 11 Cases or such Committee’s advisor;

Budget Variance. The Debtors shall provide bi-weekly reporting in
form reasonably acceptable to the DIP Lender comparing actual
receipts and expenditures to those set forth in the Approved Budget.
In addition, the Debtors shall promptly inform DIP Lender and the
Existing Lender Agent within 48 hours of the Debtors becoming
aware of a net variance from its Approved Budget projections of
more than $200,000 through the date that is sixty days after the date
the Chapter 11 Cases are filed; $250,000 thereafter and through the
date that is one hundred fifty days after the Chapter 11 Cases are
filed; and $300,000 from and after the one hundred fiftieth day after
the Chapter 11 Cases are filed, and without taking into account any
variance(s) over the budgeted amounts for Professional Fees and DIP
Lender’s legal fees in such calculation

Affirmative Covenants:

(a)
(b)

Comply with each Order.

Provide reasonable access by the DIP Lender and the Existing Lender
Agent to information (including historical information) and personnel
regarding strategic planning, cash and liquidity management,
operational and restructuring activities.

Negative Covenants:

(a)

(b)

Create or permit to exist any administrative expense, unsecured
claim, or other superpriority claim or lien that is par? passu with or
senior to the claims of the DIP Lender under the DIP Facility or the
DIP Liens or to the liens and claims of the Existing Lenders or the
Existing Lender Agent, or apply to the Bankruptcy Court for
authority to do so, except for the Carve-Out.

Make or permit to be made any change, amendment or modification,
or file any application or motion for any change, amendment or
modification, to any of the Orders, without the prior written consent
of each of DIP Lender and the Existing Lender Agent in its sole
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 10 of 17

discretion.

(c) Create or permit to exist any liens or encumbrances on any assets,
other than liens securing the DIP Facility and any Permitted Liens
(including the liens securing the Existing Secured Facilities).

(d) Modify or alter (i) in any material manner the nature and type of its
business or the manner in which such business is conducted, in each
case, as such was conducted on the Closing Date, or (ii) its
organizational documents, except as required by the Bankruptcy
Code.

(e) Assert any right of subrogation, indemnification, reimbursement, or
contribution against any other Debtor until all borrowings and
obligations under the DIP Facility are paid in full and the Total
Commitment is terminated.

(f) Make any payment of principal or interest or otherwise on account of
any prepetition indebtedness or payables, other than (i) as
contemplated under the heading “Adequate Protection” below or
(ii) payments agreed in writing by DIP Lender in its sole and absolute
discretion and authorized by the Bankruptcy Court

Events of Default: Each of the following shall constitute an event of default under the DIP
Facility (each an “Event of Default”):

(a) failure to pay any interest, principal or fees when due under the DIP
Facility;

(b) any representation or warranty is found to have been materially
incorrect when made or deemed made;

(c) a net variance of more than the amount(s) set forth in the Budget
Variance section, above;

(d) breach of any other covenant, subject to customary notice and cure
periods to be agreed;

(e) conversion of any of the Chapter 11 Cases to a case under Chapter 7
of the Bankruptcy Code;

(f) dismissal of any of the Chapter 11 Cases that is without DIP
Lender’s written consent, in its sole discretion;

(g) the appointment of a Chapter !1 trustee or an examiner with
expanded powers in any of the Chapter 11 Cases;

(h) the grant or existence of any superpriority expense claim or any lien
which is pari passu with or senior to those of the DIP Lender (other
than the Carve-Out and the Permitted Liens);
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 11 of 17

Remedies:

Expenses and
Indemnity:

(i) the Bankruptcy Court’s entry of an order granting relief from the
automatic stay to permit foreclosure of security interests in any
material assets of any Debtor; and

(j) any reversal, revocation or modification without the written consent
of DIP Lender in its sole and absolute discretion of (i) the Interim
Order, (ii) the Final Order or (iii) any other order of the Bankruptcy
Court that could materially affect the DIP Facility in any manner
adverse to the DIP Lender.

As set forth in the Interim Order and the Final Order, upon the occurrence of
an Event of Default and following the giving of five business days’ notice to
the Borrower during which period the Event of Default, if capable of cure, is
not fully cured, unless otherwise ordered by the Bankruptcy Court, DIP
Lender shall (a) have the right to declare the entire unpaid principal amount
of any outstanding Advances under the DIP Facility, together with all accrued
but unpaid interest and any unpaid fees and expenses, immediately due and
payable, and (b) be deemed to have relief from the automatic stay after the
passage of five days after notice is provided to the Borrower of such Event of
Default to foreclose on all or any portion of the DIP Collateral, exercise
collection rights as to accounts receivable, payment intangibles and other
rights to payment and apply the proceeds thereof to the obligations arising
under the DIP Facility, occupy premises to sell assets, or otherwise exercise
remedies against the security for the DIP Facility as permitted by applicable
non-bankruptcy law; provided, that DIP Lender shall have the right at any
time to seek an order of the Bankruptcy Court to enforce the Orders or to
enjoin any breach or threatened breach thereof; provided further, that any
automatic stay otherwise applicable to the DIP Lender shall be deemed
modified, without further notice, hearing or order of the Court, to permit the
DIP Lender to terminate the DIP Facility as to any further Advances;
provided further, that the DIP Lender, the Existing Lenders, and the Existing
Lender Agent shall not be subject to marshalling requirements; and provided
further, that DIP Lender’s exercise of remedies shall be subject to the terms
of an intercreditor agreement between DIP Lender and the Existing Lenders
which provides, infer alia, that the Existing Secured Lenders shall at any time
(other than in connection with the confirmation of a plan of reorganization)
have the option to purchase all of the outstanding DIP Loan Obligations at a
price equal to 100% of the aggregate amount of the outstanding DIP Loan
Obligations.

The Debtors shall pay all of the documented costs and expenses of DIP
Lender (upon presentation of a summary invoice redacted to protect for
privileged and confidential matters) incurred in connection with the
transactions contemplated by this Term Sheet, the DIP Loan Documents and
the Orders, including the reasonable fees and expenses of counsel to, and
other professionals and advisors retained by, the DIP Lender, as well as all
expenses of the DIP Lender in connection with the administration, monitoring
and enforcement of the Orders or the DIP Loan Documents, the enforcement
of the Orders or the DIP Facility after an Event of Default or acceleration of
the obligations under the DIP Facility, and the negotiation and documentation
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 12 of 17

Adequate Protection:

Time of the Essence:

of any plan of reorganization and disclosure statement, and any other related
agreements. To the extent the DIP Lender’s costs and expenses exceed the
amounts in the Approved Budget, such amounts shall be added to the Total
Commitment under the DIP Facility and the payment of such additional
expenses shall not give rise to an Event of Default.

The Debtors shall indemnify and hold the DIP Lender and its respective
officers, directors, employees and agents (including all of their professionals)
(each an “Indemnified Party”) harmless from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation, all
fees and disbursements of attorneys and other professionals) to which any
Indemnified Party may become liable or which may be incurred by or
asserted against any Indemnified Party, in each case in connection with or
arising out of or by reason of any investigation, litigation or proceeding
arising out of or relating to or in connection with the DIP Facility, the DIP
Loan Documents, any obligation, or any act, event or transaction related or
attendant thereto or any use or intended use of the proceeds of the DIP
Facility, except to the extent the same is found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.

Upon entry of the Interim Order, as adequate protection, and in consideration
for the consent of the Existing Lenders to (i) the use of Cash Collateral (as
defined in the Interim Order) according to the Approved Budget, and (ii) the
subordination of the liens granted under the Existing Secured Credit Facilities
solely to the liens in the DIP Collateral in favor of the DIP Lender, the
Existing Lenders shall receive (a) replacement liens and adequate protection
pursuant to sections 361, 363(e), and 364(d)(1) of the Bankruptcy Code, in
respect of the Existing Secured Credit Facilities, which shall be junior only to
(i) the claims and liens of the DIP Lenders as described under “Security”
above, and (ii) payment of the Carve-Out, (b) a superpriority expense claim
against all Debtors pursuant to section 507(b) of the Bankruptcy Code junior
only to the superpriority expense claims under the DIP Facility and the
Carve-Out, in each case to the extent of any diminution in value, and (c)
payment of all reasonable and documented postpetition fees and expenses of
the Existing Lenders (in such capacity) and their counsel and other advisors
incurred in connection with the Interim Order or following the Petition Date
up to, but not to exceed, the amounts budgeted therefor in the Approved
Budget, which, for avoidance of doubt, shall be no more than $30,000 for
each of March, April and May, 2020; provided that any such fees and
expenses in excess of such amounts shall be considered as part of the
Prepetition Adequate Protection Rights and an additional Adequate Protection
Claim in the Interim Order (it being understood that such Adequate Protection
and the related Replacement Lien shall be subordinated in all respect to the
DIP Obligations).

Time is of the essence of all obligations, conditions, and other provisions of
this Term Sheet, the DIP Loan Documents, and the Orders.
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 13 of 17

APPROVED AND ACCEPTED:

BORROWER:

COSI, INC.
BY: atu Pov 2—

Vice President

 

ITS:

 

HEARTHSTONE PARTNERS LLC
ay, ttec Paus—

ITS: Vice President

 

 

HEARTHSTONE ASSOCIATES, LLC
BY: Hate Ponsa 2 —

ITS: Vice President

 

 

XANDO COSI MARYLAND, INC.
py. UeBber Pa

ITS: Vice President

 

 

COSI SANDWICH BAR, INC.

BY: tates Pears

ITS: Vice President

 

COS] RESTAURANT HOLDINGS LLC

ITS: Vice President

 

 
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 14 of 17

DIP LENDER

COSI FRANCHISE HOLDINGS LLC

y. Water Pare

Vice President

 

ITS:

 

The Lion Fund, L.P.

BY: Biglari Capital Corp.

ITS: General Partner

/s/ Sardar Biglari

Chairman and Chief Executive Officer

Biglari Capital Corp.
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 15 of 17

EXHIBIT 1

APPROVED BUDGET
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 16 of 17

February 24 Summary Budget

 
 
  

 
 
 

Projected Week
bie ned ees

 
 
      

           

See Ec Es PCO ra ed ee ed
W3-P4

 

Operating Receipts*

      

 

 

 

    

          

       
     

 

   

 

 

 

   

       

    

        
 

 

   

 

 

 

  

   

 

 

 

 

 

 

 

In-Store Recey 156,369 177.189 177,159 178,775 178.775 175.775
Catering Receipts 173,135 184,717 184,717 196,877 196,577 196.577
Franchise & Royalty Receipts 43,619 - - - 43.619 - -
Sales & Use Taxes Collected 30,710 30.710 30,710 30,710 31,253
Total Operating Receipts 392.586 392.586 392,586 436,205 403,604 403,604
Operating Disbursements
Sales & Use Taxes Paid (Includes $270K pre-bankruptcy caichup) 270,000 - - - - : 122,838 -
Wages, Payroll Tax & Benefits"* - 35.000 - 35,000 308.425 -
Lease Expense = - * 3 = 2
Food & Beverage Casts (approx 2: 82,158 92.004 92.004 93,625 93,625 93.625
Paper & Smuallware Costs 12,007 21,935 18,846 12.669 19.180 16,036 12.893
Insurance*** 52,000 - 62,800 - - - 52.000 - -
ing Costs 2.463 84 6.324 6.324 4.216
ry Expense 20.298 - - - -
G&A (Non Payroll) 2.277 56,218 4.555 363
Other Operating Expenses 25.179 61.350 29,760 31.691 58,147
Total Operating Disbursements 466.382 797.169 S91.884 161,087 787.119) $77,853
Operating Cash Flow (65.825) (404,583) 133,015 (199.299) 275,158 (383.515) 155,282 (174,249)
Chapter 11 Related Disbursements, ks
Utility Deposits into Escrow (1 mo.-direct pay only) = 20,000 2 = Cs « - -
Debtor Legal Fees **** 20.000 25,000 25,000 25.000 25,000 5.000
Debtor Financial’ Accounting Fees 60.000 12.333 - 112,333 12,000 - 35,000
Debtor Employees Retained Only For Bankruptcy (15.4% of total Wages & Benefits) - 62,571 - 62,571 - 56.575 -
10,000 12,500 12,500 12.500 12,500 12.500 12,500
(week 14 fees not shown) - - - - - - - 9.750
Claims Agent Fees - - - - - - - 10,000 -
DIP Financing Interest Payments (12% annual) and DIP related costs - 3 - - 30,000 - : 30.000
Existing Lenders Counsel Fees - - - 30,000 - - - 30,000
Total Chapter 11 Related Disbursements/ Accruals 90.000 132.405 49,500 94,075 132,500 49,500 104.075 142.250
Net Cash Flow after Chapter 11 Disbursements/Accruals (155,825) (536,988) 83,515 (293,374) 142,658 (595,920) 105,782 (278,324) 149,526
DIP Financing Availabil
Beginning DIP Availability 3,000,000 1,750,000 1.750.000 1.750.000 1,750,000 1,000,000 1,000,000 1,000,000 1,000,900
DIP Financing Borrowing ****** 0,000 = : = 750.000 : : : :
Ending DIP Availability 1,750,000 1,750,000 750,000 1.750.000 1.000.000 1.000.000 1,000,000 1,000,000 1,000.000
Book Cash
Beginning Book Cash - 1,094,175 640,702 1,239,987 644,067 749,849 471,825
Net Cash Flow (155,825) (536,988) (293,374 (595,920) 105,782 (278,324) 149,526
DIP Financing Borrowing **7*7* 1,250,000 E “ 2 - - . .
Ending Book Cash 1,094,175 557.187 640.702 347,329 1, 644,067 749,849 471,525 621.051
Cumulative Operating Cash Flow (65.825) (470.408) (337.393) (536,692) (61534) (645,048) (489.767) (664.015) (372.240)
Cumulative Cash Flow after Chapter 11 Disbursements/Accruals (158.825) (692.813) (609.298) (902.671) (760.013) (1.355.933) 250051, (1.528.475) (1.378.939)
Notes

 

 

Assumes tips equal to 4.5% of total catering receipts, collected currently (vs. 5+% historical data)
** Includes allocation of $35,000 per payroll for unemployment taxes (highest Q1). 16% of payroll costs
moved to chapter 11 related disbursements as shown belaw. Cosi to pay Aetna $92K outstanding
balance: $35K on each of March 10, April 10 and May 11.
*** Does nat include employee health and other benefits which are included in Wages, Payroll Tax &
Benefits. Best guestimate used far insurance year commencing May 15, 2020
**** Fees are shown weekly, but will be paid in lump sums per fee applications
***** Cumulative operating cash flow in week 14 excluding sales tax makeup ($270K) and AETNA
makeup ($92K) equals negative $134k
++#**© Last two borrowings under the DIP financing are not shown as the timing of the borrowings is not
yet known

Cash Flow Model Draft February 24 Summary Budget Page 1 of 2
Case 20-10417-BLS Doc12-1 Filed 02/24/20 Page 17 of 17

February 24 Summary Budget

 
 
   
 

  

Projected Week

Fiscal Period

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Receipts*
In-Store Receipts 171,275 171.275 171.275 71.275
Catering Receipts 203,622 203.622 203.622 206.135
Franchise & Royalty Receipts = - - -
Sales & Use Taxes Collected 31,850 31.450 31.450 31.450
Total Operating Receipts 406.347 406.347 406,347 406,347
Operating Disbursements
Sales & Use Taxes Paid (Includes $270K pre-bankruptcy catchup) - 125.011 :
Wages, Payroll Tax & Benefi 341,115 22,000 308.425 308.425
Lease Expense 213.825 - :
Food & Beverage Costs (approx 24.5% of net sales) 96.438 94,147 94,147 94,147
Paper & Smallware Costs 25,627 13,765 13.765 13,765
Insurance*** - - 65.000 :
6324 2.108 2.108
G&A (Non 6.832
Other Opera 32,786 18.262
Total Operating Disbursements 183,762 $03,986
Operating Cash Flow (389,081) 222,585 (97.638) 150,776 (10,896)
Chapter 11 Related Disbursements) Accruals
Utility Deposits into Escrow (1 mo.~direct pay only) 2 s - :
20.000 20.000 20.000 20,000
3,333 9,000 -
mployees Retained Only For Bankruptey (15 Wages & Benefits) 62,571 = 56.575 .
Creditor Committee Professional Fees **** 10,000 10,000 10,000 10,000
US Trustee Fees (week 14 fees not show - x 3 7 :
Claims Agent Fees - - 10,000 =
DIP Financing Interest Payments (12% annual) and DIP related casts - - - - 30,000
Existing Lenders Counsel Fees : < - - 30,000
Total Chapter 11 Related Disbursements/Accruals 95,905 39,000 96,575 30.000 181,575
Net Cash Flow after Chapter 11 Disbursements/Accruals (484,985) 183,585 (194,213) 120,776 (192,471)
DIP Financing Availability
Beginning DIP Availability 1,000,000 1,000,000 1,000,000 1.000.000 1,000,000
DIP Financing Borrowing ****** 5 2 : - -
Ending DIP Availability 1,000,000 1,000,000 1,000,000 1.000.000 1.000.000
Book Cash
Beginning Book Cash 621,051 136,066 319,650 12:
Net Cash Flow (484,985) 183,585 (194,213) 120.776 (192,471)
DIP Financing Borrowing ****** : “ : : 3
Ending Book Cash 136,066 319.650 125,438 53,743
Cumulative Operating Cash Flow (761.320) (538,736) (636.373) (496,493) e808
Cumulative Cash Flow after Chapter 11 Disbursements/Accruals (1,863,934) (1,680,350) (1.874.562) (1.946.257)
Notes
* Assumes tips equal to 4.5% of total catering receipts, collected currently (vs. 5+% historical data)
** Includes allocation of $35,000 per payroll for unemployment taxes (highest Q1). 16% of payroll costs
moved to chapter 11 related disbursements as shown below. Cosi to pay Aetna $92K autstanding
balance: $3SK on each of March 10, April 10 and May 11
*** Does nat include employee health and other benefits which are included in Wages, Payrall Tax &
Benefits. Best guestimate used for insurance year commencing May 15, 2020.
**** Fees are shown weekly, but will be paid in lump sums per fee applications.
+**** Cumulative operating cash flow in week 14 excluding sales tax makeup ($270K) and AETNA
makeup ($92K) equals negative $134K
*#4*6* Last two borrowings under the DIP financing are not shown as the timing of the borrowings is not
yet known.
Cash Flow Model Draft February 24 Summary Budget

Page 2 of 2
